UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7236


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DETRIA CARTER, a/k/a Tria,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. David A. Faber, Senior District Judge. (5:17-cr-00113-2)


Submitted: May 7, 2021                                            Decided: May 25, 2021


Before GREGORY, Chief Judge, WILKINSON, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Detria Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Detria Carter appeals the district court’s order denying relief on her 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review and outlining

steps for evaluating compassionate release motions). Accordingly, we affirm the district

court’s judgment. We deny as moot Carter’s motion to expedite decision. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2